DETAILED ACTION
The amendment filed 3/1/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/1/2021, see remarks filed page 11, lines 10+, with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the previously cited references, since Varkey ‘412 teach embodiments where a metal based cladding layer (314, paragraph 30; or 414, paragraph 32, or 604 and/or 608, paragraph 37) extends circumferentially about an insulating layer, wherein the first metal based cladding layer has a first thickness such that the first metal based cladding layer provides a first durable shell for the insulating polymer layer.
Applicant's additional arguments filed 3/1/2021, see remarks filed pages 9-10, have been fully considered but they are not persuasive insofar as they may be applicable to the new rejection below.  Applicant argues that the strands 26 of Rafie are not exteriorly adjacent to the metal tube 24 in an “uninsulated” manner since claim 1 of Rafie recites that the copper strands are covered by electrically insulating material. However, the examiner disagrees because the electrically insulating material of Rafie appears to cover the outside of the strands and does not appear to encapsulate the strands as argued. Rafie discloses that the “combination of the tube 24 and strands 26 provides a conductor.." (col. 5, lines 20-21) and therefore as best understood and disclosed by Rafie, the strands 26 are exteriorly adjacent to the metal tube 24 in an uninsulated manner as claimed. Although the insulating material 20 is certainly present (as in fig 2), it does not come between the strands and tube but rather covers the combined structure of the tube and strands (i.e. as in col. 5, lines 22-24, “The tube 24 and the copper strands 26 are further covered with plastic insulation..”). 
Applicant also argues that the cables of the prior art are not “configured to be disposed within a flow path of coiled tubing” which is not persuasive since the cables as taught in the references are clearly usable within a coiled tubing and are therefore considered “configured” to be disposed as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafie et al. (US 5,495,547) in view of Varkey (US 2006/0280412).

Varkey ‘412 teaches an electrically conductive fiber optic cable wherein an optical fiber (202) is jacketed (optical fiber 102 is jacketed by both 104 “PFA-coating” and 204); and teach a first metal based cladding layer (314, paragraph 30; or 414, paragraph 32, or 604 and/or 608, paragraph 37) extending circumferentially about an insulating polymer layer (210, 310, 606), wherein the first metal based cladding layer .                                                                                                                                                                                  


Claims 3-6, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafie et al. in view of Varkey ‘412 and further in view of Homa et al. (WO 2012/071101).
Rafie et al. and Varkey ‘412 disclose all the limitations of these claims, as applied to claim 1 above, except for the fiber optic thread providing distributed measurement, coiled tubing, a half-shell configuration or the cable diameter, length, or power available.
Homa et al. disclose an electrically conductive fiber optic cable for use with coiled tubing accommodating a downhole tool for an application in a well at an oilfield, the cable comprising: a fiber optic thread (20) disposed through a conduit of the cable (fig 1-6) to support telemetry between surface equipment at the oilfield and the tool (paragraph 14); an electrically conductive member (14) to support powering of the tool from the surface equipment, the member located exteriorly adjacent the conduit in an .


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafie et al. in view of Varkey ‘412 and Homa et al. and further in view of Varkey et al. (US 2014/0367121).  Rafie et al., Varkey ‘412 and Homa et al. disclose all the limitations of these claims including two outer layers (16 and 18) except for specific materials for these outer layers.  Varkey et al. ‘121 disclose a slickline comprising an insulating polymer layer (25) over an electrically conducting member; wherein a conduit is tubeless configuration and is defined by half-shell electrically conductive members (22); wherein the half-shell electrically conductive members are jacketed by a polymer (54 as in figure 5a-5e) to shield form exposure to the conduit; wherein the electrically conductive members are a first layer of electrically conductive members about the conduit and the cable further comprises an insulating polymer about the first layer of members (as in figure 7E where first (73) and second (75) layers of electrically conductive members have an insulating polymer layer (74) between; wherein the second layer of electrically conductive members is configured to serve one of power to another tool accommodated by the coiled tubing (as shown may operate as such) and as a grounding return (paragraph 36); wherein the fiber optic cable further comprises an insulating polymer layer (54, as in fig 5a-e) over the electrically conductive member (51); a first protective polymer layer (56) disposed circumferentially about the insulating polymer; a first metal based cladding layer (57) disposed circumferentially about the .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafie et al. in view of Varkey ‘412 and Homa et al. and further in view of Gay et al. (US 2005/0236161).  The use of the device of Rafie et al. as modified by Varkey ‘412 and Homa et al., as in the rejections of claims 1 and 14 above, would encompass all the claimed steps, except Homa et al. does not explicitly disclose pumping the cable through the coiled tubing.  Gay et al. teach pumping a fiber optic tube through a coiled tubing as a method of placing the tube within the coiled tubing (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to pump the cable of Rafie et al. as modified by Varkey ‘412 and Homa et al. into the coiled tubing, as similarly taught by Gay et al., in order to place the line within the coiled tubing in an efficient manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Varkey (US 7,763,802) and Deighton et al. (US 2011/0005795) both teach electrically conductive fiber optic cables with metal based cladding layers  (Varkey ‘802: layer 86 as in figure 8 and Deighton et al. layer 3e, as in fig 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/30/2021